This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TINA H. CLAGHORN and
 3 CHESTER CLAGHORN,

 4          Plaintiffs-Appellees,

 5 v.                                                                                   NO. 33,936

 6 MARK CHAVEZ,

 7          Defendant-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 9 Alan M. Malott, District Judge

10 Espinosa & Associates, P.C.
11 Richard D. Barish
12 Albuquerque, NM

13 for Appellees

14 Mark Chavez
15 Albuquerque, NM

16 Pro Se Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.

6                                        __________________________________
7                                        LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 J. MILES HANISEE, Judge




                                           2